


110 HR 6268 IH: HONOR Warriors Act
U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6268
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Udall of Colorado
			 (for himself and Mr. Salazar)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committees on
			 Armed Services and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve and enhance the mental health care benefits
		  available to members of the Armed Forces and veterans, to enhance counseling
		  and other benefits available to survivors of members of the Armed Forces and
		  veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Honoring Our Nation's Obligation to
			 Returning Warriors Act or HONOR Warriors Act.
		2.Scholarship
			 program for education and training of behavioral health care specialists for
			 Vet Centers
			(a)Program
			 requiredThe Secretary of Veterans Affairs, acting through the
			 Under Secretary for Health of the Department of Veterans Affairs, shall carry
			 out a program to provide scholarships to individuals pursuing education or
			 training in behavioral health care specialties that are critical to the
			 operations of Vet Centers in order to recruit and retain individuals with such
			 specialties for service as behavioral health care specialists in Vet
			 Centers.
			(b)EligibilityAn
			 individual shall be eligible for a scholarship under the program under this
			 section if the individual—
				(1)is
			 pursuing education or training leading to licensure or other certified
			 proficiency in such behavioral health care specialties critical to the
			 operations of Vet Centers as the Secretary shall designate for purposes of the
			 program; and
				(2)otherwise meets
			 such other criteria or requirements as the Secretary shall establish for
			 purposes of the program.
				(c)AmountThe
			 amount of any scholarship provided under the program under this section shall
			 be determined by the Secretary.
			(d)Agreement To
			 serve as behavioral health care specialist in Vet CentersAs a
			 condition of receipt of a scholarship under the program under this section, an
			 individual receiving a scholarship shall enter into an agreement with the
			 Secretary to serve as an employee of a Vet Center in the behavioral health care
			 specialty of the individual for such period as the Secretary shall specify in
			 the agreement.
			(e)RepaymentEach
			 agreement under subsection (c) shall contain such provisions as the Under
			 Secretary shall establish for purposes of the program under this section
			 relating to repayment of the amount of a scholarship provided under this
			 section in the event the individual entering into such agreement does not
			 fulfill the service requirements in such agreement. Such provisions shall
			 apply, to the maximum extent practicable, uniformly to all recipients of
			 scholarships provided under this section.
			(f)Funding(1)Amounts for scholarships
			 under the program under this section shall be derived from amounts available to
			 the Secretary for readjustment benefits.
				(2)The total amount available for
			 scholarships under the program under this section in any fiscal year may not
			 exceed $2,000,000.
				(g)Vet Centers
			 definedIn this section, the term Vet Centers means
			 the centers for readjustment counseling and related mental health services for
			 veterans under section 1712A of title 38, United States Code.
			3.Eligibility of members
			 of the Armed Forces who serve in Operation Iraqi Freedom or Operation Enduring
			 Freedom for counseling and services through Vets Centers
			(a)In
			 generalAny member of the
			 Armed Forces, including a member of the National Guard or Reserve, who serves
			 on active duty in the Armed Forces in Operation Iraqi Freedom or Operation
			 Enduring Freedom is eligible for readjustment counseling and related mental
			 health services under section 1712A of title 38, United States Code, through
			 the centers for readjustment counseling and related mental health services
			 (commonly referred to as Vet Centers) operated under that
			 section.
			(b)No requirement
			 for current active duty serviceA member of the Armed Forces who
			 meets the requirements for eligibility for counseling and services under
			 subsection (a) is entitled to counseling and services under that subsection
			 regardless of whether or not the member is currently on active duty in the
			 Armed Forces at the time of receipt of counseling and services under that
			 subsection.
			(c)RegulationsThe
			 eligibility of members of the Armed Forces for counseling and services under
			 subsection (a) shall be subject to such regulations as the Secretary of Defense
			 and the Secretary of Veterans Affairs shall jointly prescribe for purposes of
			 this section.
			4.Restoration of
			 authority of Vets Centers to provide referral and other assistance upon request
			 to former members of the Armed Forces not authorized counselingSection 1712A of title 38, United States
			 Code, is amended by inserting after subsection (b) the following new subsection
			 (c):
			
				(c)Upon receipt of a
				request for counseling under this section from any individual who has been
				discharged or released from active military, naval, or air service but who is
				not otherwise eligible for such counseling, the Secretary shall—
					(1)provide referral
				services to assist such individual, to the maximum extent practicable, in
				obtaining mental health care and services from sources outside the Department;
				and
					(2)if pertinent,
				advise such individual of such individual’s rights to apply to the appropriate
				military, naval, or air service, and to the Department, for review of such
				individual’s discharge or release from such
				service.
					.
		5.Treatment of suicides
			 of certain former members of the Armed Forces as deaths in line of duty for
			 purposes of eligibility of survivors for certain benefits
			(a)Treatment as
			 death in line of duty of suicides of certain former members of the Armed
			 ForcesThe suicide of a former member of the Armed Forces
			 described in subsection (b) that occurs during the two-year period beginning on
			 the date of the separation or retirement of the former member from the Armed
			 Forces shall be treated as a death in line of duty of a member of the Armed
			 Forces on active duty in the Armed Forces for purposes of the eligibility of
			 the survivors of the former member for the benefits described in subsection
			 (c).
			(b)Covered former
			 members of the Armed ForcesA former member of the Armed Forces
			 described in this subsection is any former member of the Armed Forces with a
			 medical history of a combat-related mental health condition or Post Traumatic
			 Stress Disorder or Traumatic Brain Injury.
			(c)Covered
			 benefitsThe benefits described in this subsection are the
			 benefits as follows:
				(1)Burial
			 benefits.
				(2)Benefits under the
			 Survivor Benefit Plan under subchapter II of chapter 73 of title 10, United
			 States Code.
				(3)Benefits under the
			 laws administered by the Secretary of Veterans Affairs.
				(4)Benefits under the
			 Social Security Act.
				(d)Dates for
			 purposes of certain determinations
				(1)Date of
			 deathExcept as provided in paragraph (2), for purposes of the
			 benefits under this section, the date of death of a former member of the Armed
			 Forces described by subsection (a) shall be the date of the separation or
			 retirement of the former member from the Armed Forces.
				(2)Date for nature
			 of eligibilityIn determining the scope and nature of the
			 entitlement a survivor of a former member of the Armed Forces described by
			 subsection (a) to benefits under this section, the date of death of the former
			 member shall be the date of the suicide of the former member.
				(e)Refund of
			 reduction in retired pay under SBPAny reduction in the retired
			 pay of a former member of the Armed Forces described by subsection (a) under
			 the Survivor Benefit Plan under subchapter II of chapter 73 of title 10, United
			 States Code, during the period beginning on the date of the retirement of the
			 former member from the Armed Forces and ending on the date of the suicide of
			 the former member shall be refunded to the surviving spouse or children, as
			 applicable, of the former member.
			6.Grants for non-profit
			 organizations for the provision of emotional support services to survivors of
			 members of the Armed Forces and veterans
			(a)In
			 generalThe Secretary of Defense shall carry out a program to
			 award grants to non-profit organizations that provide emotional support
			 services for survivors of deceased members of the Armed Forces (including
			 members of the National Guard and Reserve) and deceased veterans through peers
			 of such survivors.
			(b)Award of
			 grants
				(1)EligibilityTo
			 be eligible for a grant under the program under this section, a non-profit
			 organization shall meet such criteria as the Secretary shall establish for
			 purposes of the program.
				(2)ApplicationA
			 non-profit organization seeking a grant under the program shall submit to the
			 Secretary an application for the grant in such form and manner as the Secretary
			 shall specify for purposes of the program.
				(c)Grants
				(1)AmountThe
			 amount of each grant awarded a non-profit organization under the program under
			 this section shall be such amount as the Secretary determines appropriate for
			 purposes of the program.
				(2)DurationThe
			 duration of each grant awarded a non-profit organization shall be such period
			 as the Secretary determines appropriate for purposes of the program.
				(d)Use of grant
			 fundsEach non-profit organization awarded a grant under the
			 program under this section shall utilize amounts under the grant to provide
			 such emotional support services for survivors of deceased members of the Armed
			 Forces (including members of the National Guard and Reserve) and deceased
			 veterans through peers of such survivors as the Secretary shall specify in the
			 grant.
			(e)FundingAmounts
			 for grants under the program under this section shall be derived from amounts
			 authorized to be appropriated for the Department of Defense for military
			 personnel.
			7.Pilot programs on
			 awareness enhancement for members of the Army regarding Post Traumatic Stress
			 Disorder
			(a)Pilot programs
			 requiredThe Secretary of the Army shall carry out at each
			 location specified in subsection (b) a pilot program to assess the feasability
			 and advisability of various means of enhancing awareness among members of the
			 Army of Post Traumatic Stress Disorder.
			(b)LocationsThe
			 locations specified in this subsection for the pilot programs required by
			 subsection (a) are the following:
				(1)Fort Carson,
			 Colorado.
				(2)Fort Leonard Wood,
			 Missouri.
				(c)Activities
				(1)In
			 generalThe activities under the pilot programs required by
			 subsection (a) shall include the following:
					(A)For members of the
			 Army about to undergo deployment, such activities as the Secretary considers
			 appropriate to enhance the understanding of members of the Army of—
						(i)the
			 neurophysiological effects of the stress and trauma associated with combat,
			 including Post Traumatic Stress Disorder; and
						(ii)the
			 means of eliminating or mitigating such effects after the return from
			 combat.
						(B)For members of the
			 Army undergoing deployment, appropriate reinforcement of the lessons provided
			 through activities under subparagraph (A).
					(C)For members of the
			 Army after the return from deployment, appropriate activities to assist the
			 members in reintegrating into non-combat life.
					(D)For families of
			 members of the Army who will deploy or are deployed, appropriate training and
			 assistance (including Internet-based training and assistance) at each stage of
			 the deployment of such members in order to assist such families and members in
			 recognizing and addressing Post Traumatic Stress Disorder after the return of
			 such members from deployment
					(2)Development of
			 activitiesIn developing activities for purposes of the pilot
			 programs, the Secretary shall utilize lessons in addressing stress and trauma
			 learned by other appropriate populations, including special operations forces
			 and their communities and elite athlete communities.
				
